Case 18-34214-bjh11 Doc 21 Filed 02/15/19 Entered 02/15/19 17:26:41 Page 1 of 5

ERIC A. LIEPINS

ERIC A. LIEPINS, P.C.
12770 Coit Road

Suite 1100

Dallas, Texas 75251

(972) 991-5591

(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR
l`N THE UNITED STATES BANKRUP'I`CY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
IN RE:

NOBLE REY BREWING CO., LLC CASE NO 18-34214

@COBWBW>¢AO'D

APPLICATION FOR AU'I`HORITY
TO EMPLOY ACCOUNTAN'I` FOR DEBTOR

NO HEAR!NG WILL BE CONDUCTED ON THIS MOT!ON UNLESS A
WRITTEN OBJECTION OR REQUEST FOR HEARING IS FlLED WITH THE
UNITED STATES BANKRUPTCY CLERK, 1100 COMMERCE STREET, 1217" FLOOR,
DALLAS TEXAS 75242, WITHIN TWENTY (21) DAYS FROM THE DATE OF THE

` FILING OF THIS MOTION, UNLESS THE COURT, SUA SPONTE, OR UPON
TIMELY APPLICATION OF A PARTY IN INTEREST, SHORTENS OR EXTENDS
THE TIME FOR FILING SUCH OBJECTION OR REQUEST FOR HEARING.

IF NO OBJECTION OR REQUEST FOR HEARING IS TIMELY FILED, THE
MOTION SHALL BE DEEMED TO BE UNOPPOSED AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELlEF SOUGI~IT. THE COURT RESERVES THE
RIGHT TO SET ANY MATTER FOR HEARING.

TO THE HONORABLE UNITED S'I`ATES BANKRUPTCY JUDGE:

COMES NGW, Noble Rey Brewing Co., LLC.(“Debtor”) in the above-styled and
numbered cause, and pursuant to 1 l U.S.C. § 327 files this its Application for Authority to

Employ Accountants for Debtor ("Apf)lication"), requesting the Court to enter an Order

Case 18-34214-bjh11 Doc 21 Filed 02/15/19 Entered 02/15/19 17:26:41 Page 2 of 5

authorizing Debtor to employ Susan Cartmill CPA, ("Firm"), as accountant for the Debtor, and in
support thereof would respectfully show unto the Court as follows:

1. On or about December 19, 2018 Debtor filed its Voluntary Petitions for relief
under Chapter ll of the United States Bankruptcy Code and has continued in possession of its
property and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of
the Bankruptcy Code.

2. The Debtor believes a variety of accounting matters exist as to the assets and
liabilities of the estate which require accounting assistance

3. The Firm have been chosen by Debtor in that they are experienced in accounting
matters.

4. Pursuant to Bankruptcy Rule 2014(a), the Affidavit of Brett Mills is attached
hereto as Exhibit "A" and attests that the Firm does not presently or hold or represent any interest
adverse to the interest of the Debtor or this Estate and is disinterested within the meaning of ll
U.S.C. § 101(13) to the best of his knowledge, information, and belief.

5. The Firm has not been paid a retainer.

6. The Firm has agreed to represent the Debtor on the terms set forth in this
Application. The compensation to be paid to the F irm shall be based upon the following hourly
rates:

Susan Cartmill CPA $95.00 per hour

These hourly rates are those regularly charged by the Firm in matters by the respective
partners, associates, paralegals, and legal assistants for accounting services rendered in similar
bankruptcy matters. The hourly rates may be modified by the Firm in the ordinary course of their

business. The charges for such services are fair and reasonable and within the normal range for

Case 18-34214-bjh11 Doc 21 Filed 02/15/19 Entered 02/15/19 17:26:41 Page 3 of 5

services rendered in similar cases within the Northern Distn`ct of Texas. 'I`he Debtor has agreed
to reimburse the Firm for all reasonable out-of-pocket expenses incurred on the Debtor's behalf.

7 . Debtor believes the employment of the Firm as accountants is in the best interest
of the bankruptcy estate. Further, the Debtor believes it is necessary to retain them immediately
for the purpose of orderly preparing the bankruptcy schedules, working cash collateral budgets
and determining the claims asserted in the Estates.

WHEREFORE, PREMISES CONSIDERED, Debtor, Noble Rey Brewing Co., LLC.
respectfully pray this Honorable Court enter an Order approving the employment of Susan
Cartmill CPA, as accountants for Debtor effective as of February 15, 2019, under the terms and
conditions contained herein, and for such other and further relief, at law or in equity, to which

Debtor may show itself justly entitled.

Respectfully submitted,

ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite l 100
Dallas, Texas 75251

(972) 991-5591

(972) 991-5788 - fax

Case 18-34214-bjh11 Doc 21 Filed 02/15/19 Entered 02/15/19 17:26:41 Page 4 of 5

BY: /s/ Eric Liepins
ERIC A. LIEPINS, SBN 12338110
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document was send to all
creditors and the United States Trustee, United States mail on this the 15th day of February
2019.

_/s/ Eric Liepins
Eric A. Liepins

EXHIBIT "A"
AFFll_)AVlT PURSUAN'I` TO BANKRUPTCY RUL__I_E__2014(§)
STATE OF TEXAS §
COUNTY OF DALLAS §

BEFORE ME, the undersigned authority, on this day personally appeared, Susan
Cartmill, being known to me to be the person whose name is subscribed to this Aftidavit, and
after having been duly swom, did depose and state the following:

l. "l am the owner of the accounting firm of Susan Cartmill CPA (hereinaiter
referred to as the "Firm"). l am fully authorized to make this Affidavit on behalf of the Firm.
This Aftidavit is made and based upon personal knowledge of the matters contained herein, and
is true and correct

2. This Aftidavit is made pursuant to Bankruptcy Rule 2014(a) and is intended to
disclose the Finn's representation of and connections with the Debtor herein and creditors or
other parties-in-interest in this case.

3. Prior to making this At`tidavit, the Firm conducted an internal conflicts check

Case 18-34214-bjh11 Doc 21 Filed 02/15/19 Entered 02/15/19 17:26:41 Page 5 of 5

_ designed to identify past or present relationships with any of the foregoing paities.
4. Prior to the engagement of the Firm to represent the Debtor in these proceedings,
the Firm has not previously represented the Debtor. The Firm does not represent any other
creditors or parties in interest in this case, and does not represent any interest adverse to the

Estates of the Debtor. The Firm was not a creditor of the Debtor at the time of tiling.

‘ZQMMM dee

susan cabin

SUBSCRIBED AND SWORN TO BEFORE ME on this the 5 day of February 2019,
by the said Susan Cartmill, to certify which witness my hand and official seal.

/wac tW)m/zteld/

 

    
 

   
 
 

" " gm HoszAnTH` N°tary Publi€, in add for the
\’~ u
§ e"v usury m #124431331 State of Texas
;\ My Commisston Exp\res .
"`ro¢ 1'** January 29, 2023 ,

 

My commission expires: //9~6]/3'0&5

cmplatty.aft`

